SAWYER, C. J.
This is an action under the forcible entry and detainer act of .1866. Plaintiff had judgment; and the only question is, whether the evidence is sufficient to justify the court in finding a forcible entry and detainer within the meaning of that act. The court found that plaintiff was in the peaceable possession of the premises; that while so in possession the defendant, in the absence of plaintiff, entered into possession with force, broke open the doors of the house situate thereon, and expelled the plaintiff therefrom; that he continued to withhold with threats; that his entry was without color of’right.
We think the evidence clearly sufficient to sustain all the findings necessary to support the judgment, and that they constitute a forcible entry and detainer under the act: Minturn v. Burr, 16 Cal. 109, and 20 Cal. 48; McEvoy v. Igo, 27 Cal. 375.
The judgment is affirmed, and remittitur directed to issue forthwith.
We concur: Sprague, J.; Rhodes, J.; Sanderson, J.; Crockett, J.